DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-16 and 18-26 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2, 14, 15, and 23 all of the prior art of record fails to teach or suggest the limitation of claims 2 and 14, a method of operating a mobile terminal, comprising: controlling at least one mobile robot to navigate an environment comprising respective regions and automatically collecting occupancy data using a sensor associated with the at least one mobile robot; executing, by at least one processor, computer readable instructions stored in a non-transitory computer readable storage medium to perform operations comprising: detecting a structure in at least one of the respective regions and identifying a shape of boundaries of the detected structure using a non-contact sensor or the occupancy data indicating collision or change in direction of travel of the at least one mobile robot; based on the identified shape of boundaries, determining a probability of the detected structure being historically encountered repeatedly by the at least one mobile robot in the at least one of the respective regions, and identifying the detected structure as a clutter based at least on the determined probability; and displaying, via a user interface of the mobile terminal, an image of a segmentation map including the respective regions, wherein the segmentation map comprises a representation of a surface based on the collected occupancy data, and wherein the image of the segmentation map indicates the identified clutter in the at least one of the respective 
All of the prior art of record fails to teach or suggest the limitation of claims 15 and 23, a method of operating a mobile terminal, comprising: controlling at least one mobile robot to navigate an environment comprising respective regions and automatically collecting occupancy data using a sensor associated with the at least one mobile robot; executing, by at least one processor, computer readable instructions stored in a non- transitory computer readable storage medium to perform operations comprising: identifying respective flooring types of one of more of the respective regions based on (i) a motion sensor signal indicative of a discontinuity in a surface or (ii) resistance to rotation of a cleaning head assembly of the at least one mobile robot; and displaying, via a user interface of the mobile terminal, an image of a segmentation map including the respective regions, wherein the segmentation map comprises a representation of a surface based on the collected occupancy data, and wherein the image of the segmentation map indicates the identified respective flooring types of the one or more of the respective regions. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Han (US20170273527A1) discloses a cleaning robot that includes a sensor configured to sense obstacle information, and a controller configured to generate a map based on sensed values obtained by the sensor, analyze a structure of the generated map by detecting a region segmentation point from the map, and generate a map image based on an analysis result.
Another close prior art, Kim (US20120125363A1), discloses a robot cleaner includes a main brush to sweep or scatter dust off a floor, a main brush motor to rotate the main brush, a Revolution Per Minute (RPM) detector to detect an RPM of the main brush motor, and a control unit to determine a type of floor according to the RPM of the main brush motor acquired by the RPM detector and control an operation of the robot cleaner based on the determined type of floor. A carpet mode to clean only a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Afrouzi (US11036230B1) disclose the robotic floor-cleaning device may, for example, use the map to autonomously navigate the environment during operation, e.g., accessing the map to determine that a candidate route is blocked by an obstacle denoted in the map, to select a route with a route-finding algorithm from a current point to a target point, or the like. To avoid incorrect detection of an obstacle, in some embodiments, each location within the map is assigned an obstacle probability indicating the probability of an obstacle existing in each respective location. The obstacle probability assigned to a particular location increases each time an obstacle is observed in the particular location, and the processor qualifies an obstacle as existing in a particular location only when the obstacle probability is greater than a predetermined threshold. For example, all locations in a map are initially set to an obstacle probability of 0.25 (i.e., 25% chance that an obstacle exists in each location). When an obstacle is observed in a particular location, the obstacle probability increases to 0.325, and if observed a second time in the same particular location the obstacle probability increases to 0.3925, and so on. When the obstacle probability assigned to a particular location is greater than 0.325, the processor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665